IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00304-CV
 
Christina R. Gilmore 
and Lee A. Chumley,
                                                                                    Appellants
 v.
 
Federal National Mortgage 
Association and First American
Title Insurance Company,
                                                                                    Appellees
 
 
 

From the 87th District
Court
Leon County, Texas
Trial Court No. 0-07-607A
 

MEMORANDUM  Opinion

 
In an agreed motion to dismiss appeal of
Appellants Christina R. Gilmore and Lee A. Chumley, and Appellees Federal
National Mortgage Association and First American Title Insurance Company, the
parties informed the Court that they have agreed to dismiss this appeal and jointly
request this Court:
A.        to set aside the trial court’s
judgment on appeal, which consists of:
(1) an “Order on Defendant Federal
National Mortgage Association and First American Title Insurance Company’s 
First Amended Joint No-Evidence and Affirmative Motion for Summary Judgment
against Plaintiff, signed on June 19, 2009; 
 
(2) an “Order on Defendant Federal
National Mortgage Association and First American Title Insurance Company’s  First
Amended Joint No-Evidence and Affirmative Motion for Summary Judgment against
Intervenor, signed on June 19, 2009; and 
 
(3) an “Order on Plaintiff and
Intervenor’s Motion for New Trial, signed on August 27, 2009, which severed and
designated as a separate cause the matters at issue in this appeal.
 
B.     to remand the case to the trial court
for rendition of judgment in accordance with the agreement of the parties,
namely, entry in the original trial court cause—the order of severance being
set aside—of an Agreed Order of Dismissal with Prejudice dismissing all claims
between the Appellants and the Appellees.
            The motion is granted.  See
Tex. R. App. P. 42.1(a)(2)(B). 
Accordingly, we set aside the trial court’s judgment, which consists of:
(1) an “Order on Defendant Federal
National Mortgage Association and First American Title Insurance Company’s 
First Amended Joint No-Evidence and Affirmative Motion for Summary Judgment
against Plaintiff, signed on June 19, 2009; 
 
(2) an “Order on Defendant Federal National
Mortgage Association and First American Title Insurance Company’s  First
Amended Joint No-Evidence and Affirmative Motion for Summary Judgment against
Intervenor, signed on June 19, 2009; and 
 
(3) an “Order on Plaintiff and
Intervenor’s Motion for New Trial, signed on August 27, 2009, which severed and
designated as a separate cause the matters at issue in this appeal.
 
We remand this case to the trial court
for rendition of judgment in accordance with the agreement of the parties: 
entry in the original trial court cause of an Agreed Order of Dismissal with
Prejudice dismissing all claims between the Appellants and the Appellees.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
        Justice
Reyna, and
        Justice
Davis
Motion
granted; set aside and remanded
Order
issued and filed December 15, 2010